DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is directed to a network node (apparatus), however the body of the claim merely recites method steps. Therefore it is unclear whether it is an apparatus claim or a method claim. Such claim structure is considered as hybrid claim. Dependent claims 9-12 are being rejected with the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (Pub No.: 2017/0303179) in view of Ji et al. (Pub No.: 2015/0079994).
Regarding claim 8, Mitsui et al. discloses a network node (see AP 200 in fig. 9) or a non-transitory computer readable medium (Mitsui et al. see para. 0202), for handling load balancing of at least one user equipment (UE), which at least one UE is adapted to having performed a respective handover to a Second Frequency (F2) carrier provided by the network node in a communication within a wireless communication network, the network node being configured to: 
evaluate whether or not each of the at least one UE has resided at the F2 carrier for a respective time period which is below a first threshold value (Mitsui et al. see fig. 9, S605, S606, S607; para. 0093, 0094, 0178-0180; At Step S605, the access point 200 stops the operation of the UE stay 
when any one or more first UEs out of the at least one UE have resided at the F2 carrier for a respective time period which is below the first threshold value, decide that the one or more first UEs shall be put through a further evaluation for load balancing (Mitsui et al. see fig. 9, S606, S607 and S608 corresponds to S106 in fig. 4; para. 0094, 0180, 0181; At Step S607, if determining that the ping-pong phenomenon has occurred, the access point 200 transmits the ping-pong indica1tor to the radio base station 100.). Thus, the AP 200 determines that a stay-timer at the AP 200 is shorter than a threshold value (e.g., ping pong phenomenon) and decides to transmits the ping-pong indicator to the eNB 100 for further evaluation for load balancing (e.g., reduce offload process) (see para. 0094).
However, Mitsui et al. does not explicitly disclose the feature when any one or more second UEs out of the at least one UE have resided at the F2 carrier for a respective time period which is not below the first threshold value, decide that each of the one or more second UEs is a candidate for load balancing.
Ji et al. from the same or similar fields of endeavor discloses the feature when any one or more second UEs out of the at least one UE have resided at the F2 carrier for a respective time period which is not below the first threshold value, decide that each of the one or more second UEs is a candidate for load balancing (Ji et al. see para. 0005, 0153; If an unnecessary handover of the UE occurs, step 704 is performed; and if no unnecessary handover of the UE occurs, step 704 is not performed ).  In other words, when no unnecessary handover occurs (i.e., time of stay is greater than a threshold), then the unnecessary handover indication is not performed and the UE is a candidate for handover or load balancing.

The motivation would be to improve transmission efficiency.
Claims 1 and 6 are rejected similarly to claim 8.

Allowable Subject Matter
Claims 2-5, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (Pub No.: 2012/0039305) discloses a method and an apparatus for judging matching of inter-cell reselection parameters and handover parameters; and the method comprises: receiving a handover request message or a relocation request message from a source base station by a target opposite end, wherein the handover request message or the relocation request message carries history information of the terminal; according to the handover request message or the relocation request 
Yiu et al. (Pub No.: 2014/0302851) discloses embodiments of user equipment (UE) and method for handover enhancement using a scaled time-to-trigger (TTT) and a time-of-stay are generally described herein. In some embodiments, the TTT is scaled based on at least one of a measured reference signal received quality (RSRQ) value of a serving cell and a time-of-stay in the serving cell..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAN YUEN/Primary Examiner, Art Unit 2464